Case 1:17-cv-03814-SJ-RML Document 51 Filed 12/12/19 Page 1 of 1 PageID #: 200




VARACALLI & HAMRA, LLP                                                      Tel: 646-590-0571
32 Broadway, Ste. 1818,                                                     Fax: 646-619-4012
New York, NY 10004                                                          Web: www.vhllp.com

                                         December 12, 2019

VIA ECF
Honorable Judge Robert M. Levy
United States District Court
Eastern District of New York
225 Cadman Plaza
Brooklyn, New York


Re:    Cantu-Mariano v. Elite Café Inc. et al.
       Civil Action No. 1:17-cv-03814-SJ-RML


Dear Judge Levy:

        My office was retained yesterday in connection with the above captioned matter. We
represent B & I Elite Café LLC and Benjamin Haimoff in this action. We have contacted
Defendants’ prior counsel for the full file, but have yet to receive it.

       A review of the docket indicates that Plaintiff’s Motion for Partial Summary Judgment is due
on December 18, 2019 and Defendants’ Reply is due January 17, 2020 with Plaintiff’s response due
on January 31, 2019.

         I respectfully request a stay of the litigation and briefing schedule of one (1) month to allow
my firm to receive the file from prior counsel to be able to adequately get up to speed on the
litigation and apprise Defendant B & I Elite Café LLC and Benjamin Haimoff of their recourse
moving forward. Plaintiff has consented to a one week adjournment.

         However, it will be nearly impossible for my firm to adequately get up to speed on a two
year litigation in only one week. Moreover, my firm has yet to hear back from prior counsel
regarding an orderly transfer of the litigation file despite multiple phone calls and text messages.

       I thank the Court in advance for their consideration of this request.

                                               Very truly yours,


                                               /s/ Abraham Hamra
                                               Abraham Hamra, Esq.
                                               Varacalli & Hamra, LLP
